DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: Application filed 08 Jun. 2020
	Claims 1-20 are pending in this case. Claims 1, 8 and 15 are independent claims


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Govindarajeswaran et al. (Pat. No.: US 9,323,984 B2; Filed: Aug. 13, 2014) (hereinafter “Govindarajeswaran”).

Regarding independent claims 1, 8 and 15, Govindarajeswaran disclose a system, comprising: 
one or more processors; and
one or more computer-readable non-transitory storage media comprising instructions that, when executed by the one or more processors, cause one or more components of the system to perform operations comprising: 
determining enhanced location information of at least one user in a physical space based on first data received from at least one 802.1 lay access point (col. 3 lines 32-41; col. 11, lines 39-54); 
generating an emotional quotient of the at least one user based on second data received from at least one 802.1 lay sensor (col. 3 lines 32-61; col. 11, lines 39-54); 
combining the enhanced location information and the emotional quotient to generate one or more enhanced location analytics associated with the at least one user (col 5 line 59 - col 6 line 3; col 7 line 49-60); and 
integrating the one or more enhanced location analytics with customer information in a partner database to derive one or more insights (col 5 line 59 - col 6 line 3; col 7 line 49-60).

Regarding dependent claims 2, 9 and 16, Govindarajeswaran disclose the system of claims 1, 8 and 15 respectively, wherein the at least one 802.1 lay sensor comprises: one or more millimeter wave sensors (col 4 lines 49-64; col 11 line 39-54).

Regarding dependent claims 3, 10 and 17, Govindarajeswaran disclose the system of claims 1, 8 and 15 respectively, wherein the second data comprises: emotional characteristics indicating an emotion of the at least one user (col 7 line 23-col 8 line14; col 8 lines 39-57).

Regarding dependent claims 4, 11 and 18, Govindarajeswaran the system of claims 3, 10 and 17 respectively, wherein the emotional characteristics comprise: at least one of facial expressions, gestural movements, and cardiac rhythms (col 6 line 23-col 8 line 14).

Regarding dependent claims 5, 12 and 19, Govindarajeswaran disclose the system of claims 1, 8 and 15 respectively, wherein at least one of the enhanced location information and the emotional quotient are generated in real-time (col 8 lines 15-39).

Regarding dependent claims 6, 13 and 20, Govindarajeswaran disclose the system of claims 1, 8 and 15 respectively, wherein the one or more insights are associated with user behavior in the physical space (col 8 line 1-30). 

Regarding dependent claims 7 and 14, Govindarajeswaran disclose the system of claims 1 and 8 respectively, wherein the partner database stores customer information relating to a plurality of users (col 5 line 59-col 6 line 3). 

NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/James J Debrow/
Primary Patent Examiner
Art Unit 2144
571-272-5768